EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Michael D. Beck (Reg. No. 32,722) on 2/24/2022.
The application has been amended as follows:

IN THE CLAIMS: 

Amend claims 1 and 5-14 as follows:

--1. (Currently Amended) A photovoltaic module level monitoring system comprising


a base station transmitter configured to transmit Rapid Shut Down (RSD) control signals in predefined time slots in a downlink channel through said power cables to said module level devices wherein the base station transmitter of the base station, is connected to a Rapid Shut Down (RSD) initiator and is configured to transmit a permission to operate signal periodically in the downlink channel when the RSD initiator indicates that rapid shutdown is not active and is further configured to stop transmitting the permission to operate signal when the RSD initiator indicates that rapid shutdown is active, and includes;
a base station receiver configured to receive monitoring signals generated by said module level devices through said power cables within time slots via an uplink channel assigned to the module level devices wherein the time slots of the uplink channel assigned to module level devices are inside the predefined time slots of the downlink channel;
wherein [[the]] a length of the time slots of the uplink channel is shorter than [[the]] a length of the time slots of the downlink channel, wherein frequency division multiplexing is used to separate the two monitoring signals and the RSD control signals. --

--5. (Currently Amended) | The photovoltaic module level monitoring system according to claim 1, wherein several module level devices and the base station, are connected with each other through power cables in a DC power network. --

, wherein the transmitter and receiver of the base station, and of each module level device, connected to each other through power cables in the DC power network are coupled to said DC power network by means of a duplexer circuit configured to isolate the transmitter from the receiver, comprising a high current transformer. --

--7. (Currently Amended) The photovoltaic module level monitoring system according to claim 1, wherein each module level device includes;
a module level monitoring transmitter configured to transmit a monitoring signal generated by the module level device, in a time slot of the uplink channel assigned to said module level device, to the base station receiver of said base station, and
a Rapid Shut [[down]] Down receiver (4B) configured to receive a RSD control signal generated by said base station, in a time slot of the downlink channel. --

--8. (Currently Amended) |The photovoltaic module level monitoring system according to claim 1, wherein each module level device, comprises an assigned unique time slot address number defining a time slot of the uplink channel where the module level monitoring transmitter of said module level device, sends a monitoring signal generated by said module level device, once per monitoring cycle. --

--9. (Currently Amended) The photovoltaic module level monitoring system according to claim 8, wherein the unique time slot address number is assigned to the respective level 

--10. (Currently Amended) The photovoltaic module level monitoring system according to claim 1, wherein the base station receiver of the base station, is connected to a communication gateway via a wired or wireless data network. --

--11. (Currently Amended) The photovoltaic module level monitoring system according to claim 1, wherein each module level device, is configured to monitor physical parameters of at least one associated photovoltaic module including a current, a voltage, a temperature and/or energy produced by said photovoltaic module. --

--12 (Currently Amended) The photovoltaic module level monitoring system according to claim 1, wherein each module level device, includes a DC switch used for switching on/off its associated photovoltaic module depending on the RSD control signals received by the rapid shutdown receiver of the respective module level device, via the downlink channel. --

--13. (Currently Amended) The photovoltaic module level monitoring system according to claim 1, wherein the base station, is integrated in or connected to an inverter configured to convert a DC power supplied by the photovoltaic modules via the power cables to said inverter into an AC current. --


(a) transmitting by a base station transmitter of said base station, through said power cables Rapid Shut Down (RSD) control signals to said module level devices in predefined time slots of a downlink channel wherein the base station transmitter of the base station, is connected to a Rapid Shut Down (RSD) initiator and is configured to transmit a permission to operate signal periodically in the downlink channel when the RSD initiator indicates that rapid shutdown is not active and is further configured to stop transmitting the permission to operate signal when the RSD initiator indicates that rapid shutdown is active,
(b) transmitting monitoring signals simultaneously by the module level devices, through said power cables a base station receiver of said base station, in time slots of an uplink channel assigned to the module level devices wherein the time slots of the uplink channel assigned to module level devices are inside the predefined time slots of the downlink channel;
wherein [[the]] a length of the time slots of the uplink channel is shorter than [[the]] a length of the time slots of the downlink channel wherein frequency division multiplexing is used to separate the two monitoring signals and the RSD control signals. --


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1, 2 and 4-14 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed 2/15/2022, with respect to the rejection of independent claims 1 and 14 have been fully considered and finds the claims allowable because of the argument/amendment filed on 2/15/2022 with Examiner’s amendment dated on 2/24/2022. 

Applicant argues on page 7 of the remarks, filed on 2/15/2022 regarding the rejection of claims 1 and 14 under 35 U.S.C. 103 as being unpatentable over YUKIZANE RYOTA et al. (EP 2725678 A1 (Published 2014-04-30) in view of Sauro Macerini et al. in The NPL- Communication Signal for Rapid Shutdown (September 26, 2016), that, “Yukizane fails to teach the feature of a frequency division multiplexing for separating the monitoring signals and the rapid shutdown control signals. Since Yukizane is silent about rapid shutdown control signals, there is no hint to generate a signal including such rapid shutdown signals, and consequently there is no need to separate monitoring signals and rapid shutdown signals in a frequency division multiplexing signal. It is further noted that the discussion of this limitation of Applicant's claims in the office action does not provide any specific citation in Yukizane where frequency division multiplexing might be discussed. It appears that the reference to the power conditioner (40) of Yukizane determining which slot is used to transmit a data signal was incorrectly considered to disclose frequency division multiplexing. Yukizane briefly refers to time dimension multiple access/time division duplex communication (see {[0087]), but never discloses frequency division multiplexing. Thus, even if Yukizane is modified by Sauro, the resulting combination still fails to disclose all of the limitations of Applicant's independent claims 1 and 14. 
In view of the foregoing arguments and amendments it is believed that independent claims 1 and 14 are patentable over the cited art.” 


Applicant’s argument/amendment filed 2/15/2022 regarding rejection of claims 1and 14 under 35 U.S.C. 103 as being unpatentable over YUKIZANE RYOTA et al. (EP 2725678 A1 (Published 2014-04-30) in view of Sauro Macerini et al. in The NPL- Communication Signal for Rapid Shutdown (September 26, 2016)) is persuasive because of the argument/amendment filed on 2/15/2022 and also with the examiner’s amendment dated 2/24/2022, as stated above that Yukizane fails to teach the feature of a frequency division multiplexing for separating the monitoring signals and the rapid shutdown control signals. Therefore, the rejection of Claims 1and 14 has been withdrawn because of the argument/amendment filed on 2/15/2022 and with the examiner’s amendment dated 2/24/2022. Therefore, the independent claims 1 and 14 are allowed.


Claims 1, 2 and 4-14 are allowed as set forth below. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 
a base station transmitter configured to transmit Rapid Shut Down (RSD) control signals in predefined time slots in a downlink channel through said power cables to said module level devices wherein the base station transmitter of the base station, is connected to a Rapid Shut Down (RSD) initiator;……………..
wherein a length of the time slots of the uplink channel is shorter than a length of the time slots of the downlink channel wherein frequency division multiplexing is used to separate the two monitoring signals and the RSD control signals. 

YUKIZANE RYOTA et al. (EP 2725678 A1 (Published 2014-04-30) and Sauro Macerini et al. in The NPL- Communication Signal for Rapid Shutdown (September 26, 2016), are regarded as the closest prior art to the invention of claim 1. YUKIZANE discloses, “A power line communication device, a solar power generation system, a power line communication method, and a power line communication program (Paragraph [0001] Line 1-2). Fig. 1 and Fig. 2 illustrate a configuration example of a solar power generation system 1 according to a first embodiment of the present invention. The solar power generation system 1 includes a photovoltaic (PV) panel 10 (Paragraph [0046] Line 1-2). First, through the power line PL, the communication unit 420 of the power conditioner 40 receives the control signal from the panel controller 20 including information (voltage information) on the voltage detected by the first voltage sensor 21 of the panel controller 20 and information (electric current information) on the electric current detected by the current sensor 22 (Paragraph [0082] Line 1-4). Subsequently, the power conditioner 40 calculates an optimal voltage value of the PV panel 10 and an optimal electric current value of the PV panel 10 in the PV panel 10, based on the voltage information and the electric current information from the panel controller 20. The optimal voltage value and  Furthermore, for example, in SL1, a data signal DS1 is transmitted from the power conditioner 40 to either of the panel controllers 20. Then, for example, in SL13, a data signal DS2 is transmitted from the panel controller 20 that receives the data signal DS1 to the power conditioner 40. The data signal DS2 has a function of serving as an ACK to the data signal DS1 as well. Each of the data signals DS1  In practice, the CPU of the communication unit 420 of the power conditioner 40 determines which slot is used to transmit a data signal from the power conditioner 40 to each of the panel controllers 20. Furthermore, the CPU 222 of each panel controller 20 determines which slot is used to transmit the data signal from each of the panel controllers 20 to the power conditioner 40 (Paragraph [0091] Line 1-4)”. Yukizane fails to teach that the control signal is Rapid shut down control signal and wherein the length of the time slots of the uplink channel is shorter than the length of the time slots of the downlink channel wherein frequency division multiplexing is used to separate the two monitoring signals and the RSD control signals. Sauro teaches, “PV system components and communication networks supporting the Rapid Shutdown System communication capabilities defined in relevant NEC and UL standards (Page 9; General requirement Line 1-2). A Rapid Shutdown System is a collection of Components and Communication Protocols that are used to fulfill rapid shutdown requirements as defined by NEC 2014 or NEC 2017. Components of a rapid shutdown communication system are initiator(s), transmitter and receiver (Page 10; System configuration: 4.1).” However, Sauro does not disclose that wherein the length of the time slots of the uplink channel is shorter than the length of the time slots of the downlink channel wherein frequency division multiplexing is used to separate the two monitoring signals and the RSD control signals. Therefore the invention of YUKIZANE RYOTA and Sauro, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “a base station transmitter configured to transmit Rapid Shut Down (RSD) control signals in predefined time slots in a downlink channel through said power cables to said module level devices wherein the base station transmitter of the base station, is connected to a Rapid Shut Down (RSD) initiator;……………..wherein a length of the time slots of the uplink channel is shorter than a length of the time slots of the downlink channel wherein frequency division multiplexing is used to separate the two monitoring signals and the RSD control signals.” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 2 and 4-13 are allowed by virtue of their dependence from claim 1. 

Regarding claim 14, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

 (a) transmitting by a base station transmitter of said base station, through said power cables Rapid Shut Down (RSD) control signals to said module level devices in predefined time slots of a downlink channel wherein the base station transmitter of the base station, is connected to a Rapid Shut Down (RSD) initiator;………. 
wherein a length of the time slots of the uplink channel is shorter than a length of the time slots of the downlink channel wherein frequency division multiplexing is used to separate the two monitoring signals and the RSD control signals”

The most pertinent prior art of record to YUKIZANE RYOTA et al. (EP 2725678 A1 (Published 2014-04-30) and Sauro Macerini et al. in The NPL- Communication Signal for Rapid Shutdown (September 26, 2016), failed to specifically teach the invention as claimed. However, the invention of YUKIZANE and Sauro, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “(a) transmitting by a base station transmitter of said base station, through said power cables Rapid Shut Down (RSD) control signals to said module level devices in predefined time slots of a downlink channel wherein the base station transmitter of the base station, is connected to a Rapid Shut Down (RSD) initiator;………. wherein a length of the time slots of the uplink channel is shorter than a length of the time slots of the downlink channel wherein frequency division multiplexing is used to separate the two monitoring signals and the RSD control signals” and also in combination with all other elements in claim 14 distinguish the present invention from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866